Citation Nr: 1424093	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  08-18 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial compensable rating for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to April 1974, December 1990 to July 1991, and February 2003 to September 2003.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from May 2007 and June 2009 rating decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In July 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  In March 2012, the Board issued a decision that denied the appealed claims.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's March 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the July 2010 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2012, the Board denied the Veteran's claims based on the (then) current severity of his right and left ear hearing loss.  However, approximately five years have now passed since the date of the last audiometric evaluation in the claims file and the Veteran's July 2010 testimony indicates that he planned to seek future treatment.  For these reasons, the AOJ should afford the Veteran another examination and take appropriate steps to obtain any outstanding evidence.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA treatment records relating to hearing loss.  If any identified records are unavailable, clearly document that unavailability in the claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of records from any private health care provider who has treated him for hearing loss.  The request must specifically include, but is not limited to, records from Denton Hearing Health Care after May 22, 2009.  If the Veteran provides the requested information, make two attempts to obtain the relevant private treatment records or, if appropriate, make a formal finding as to why such records cannot be obtained.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012); 38 U.S.C.A. § 5103A (2) (B) (West 2002).

3.  Schedule the Veteran for an examination to determine the current nature and severity of his hearing loss.  The entire claims file (i.e., the paper claims file and any relevant medical records in the Veteran's VBMS and/or Virtual VA eFolder) should be made available to, and reviewed by, the examiner.  After examining the Veteran, the examiner should report pure tone thresholds and speech recognition scores in conformity with the requirements of 38 C.F.R. § 4.85 as well as provide an assessment of the functional effects of hearing loss on the Veteran's daily life and work.  

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


